Election/Restrictions
Claims 27, 40(original), 41, 45, and 49-51 are allowable. The restriction requirement among species, as set forth in the Office action mailed on 4 August 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 4 August 2020 is partially withdrawn.  Claims 42-44, directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 1-26 and 46-48 are withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Rachel Huffstetler on 10 May 2021.
The application has been amended as follows:
Claims 1-26, 28-39 and 46-48 are cancelled.
In line three of claim 27, replace “the anchor” with --an anchor--.
In the last three lines of claim 27, replace “wherein said removeable anchor delivery cable is removed from said anchor cap, said docking ring comprising” with --wherein, when said removeable anchor delivery cable is removed from said anchor cap, said docking ring comprises--.
Claims document filed on 4/19/2021, lines 1-5 of page 17, delete “40. (Withdrawn) The intracardiac anchor assembly according to Claim 37 wherein said anchor cap has a first outer surface configuration on at least its proximal end and said anchor assembly comprises an anchor delivery rod having a distal end defining a distal cavity having a second interior configuration which is configured to mate with and engage said anchor cap first surface configuration for implanting said anchor cap at said implantation site.”
In line 2 of claim 43, replace “anchor rod” with --connector rod--.
In line 2 of claim 45, replace “at least two of said tether rods” with --at least two tether rods--

Adding the following claims:
Claim 52 (new)
The intracardiac anchor assembly according to Claim 27 wherein said at least one mating member is a locking arm biased so as to extend radially outwardly from said anchor cap.

Claim 53 (new)
The intracardiac anchor assembly according to Claim 52 wherein said anchor comprises at least two of said locking arms.

Claim 54 (new)
The intracardiac anchor assembly according to Claim 27 wherein said anchor screw is a helical screw.

Claim 55 (new)
The intracardiac anchor assembly according to Claim 27 wherein said predetermined distance is a distance sufficient to penetrate and exit an intracardiac wall at said implantation site.

Claim 56 (new)
The intracardiac anchor assembly according to Claim 27 wherein said tether assembly further comprises at least one docking ring arm extending from said docking ring.

Claim 57 (new)
The intracardiac anchor assembly according to Claim 56 wherein said at least one docking ring arm is operatively connected to a cord which extends from a proximal end of said at least one docking ring arm.

Claim 58 (new)
The intracardiac anchor assembly according to Claim 56 wherein said at least one docking ring arm comprises at least two docking ring arms.

Claim 59 (new)
The intracardiac anchor assembly according to Claim 56 wherein said at least one docking ring arm is rotatably coupled to said docking ring.

Claim 60 (new)
The intracardiac anchor assembly according to Claim 27 wherein said anchor cap has a first outer surface configuration on at least its proximal end and said anchor assembly comprises an anchor delivery rod having a distal end defining a distal cavity having a second interior configuration which is configured to mate with and engage said anchor cap first surface configuration for implanting said anchor cap at said implantation site.


Claim 61 (new)
The intracardiac anchor assembly according to Claim 55 further comprising:
an anchor shaft having a distal end for penetrating the intracardiac wall and a distal portion and extending from the anchor cap distal end and said anchor screw extends circumferentially around said anchor shaft wherein said distal portion of said anchor shaft defines at least two anchor sectors including a respective portion of said anchor screw; and
tensioning means operatively connected to said anchor sectors wherein said tensioning means is released and said anchor sectors are configured to expand when exiting an opposing side of the intracardiac wall so as to anchor said anchor assembly.

Claim 62 (new)
The intracardiac anchor assembly according to Claim 61 wherein said tensioning means is a tensioning line extending through said anchor shaft and said line includes at least two distal lines for connecting to a respective one of said at least two anchor sectors.
Claim 63 (new)
The intracardiac anchor assembly according to Claim 61 wherein said anchor cap has a first outer surface configuration on at least its proximal end and said anchor assembly comprises an anchor delivery rod having a distal end defining a distal cavity having a second interior configuration which is configured to mate with and engage said anchor cap first surface configuration for implanting said anchor cap at said implantation site.

Reasons for Allowance
Claim 27, 40-45, 49-51, and 52-63 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest an intracardiac anchor assembly comprising: an anchor cap, an anchor screw, at least one mating member on said anchor cap, said at least one mating member being selectively moved from a first position to a second position, a removable anchor delivery cable having a distal end configured to mate with the anchor cap proximal end, and a tether assembly comprising a docking ring configured to be inserted over the anchor cap wherein the docking ring mates with the at least one mating member wherein, when said removeable anchor delivery cable is removed from said anchor cap, said docking ring comprises at least one tether for tethering the cardiac device to said docking ring. US 8,252,050 discloses an anchor cap, an anchor screw, and a removable delivery cable. However, no combination of references could be found to teach a docking ring insertable over the anchor cap, wherein the docking ring comprises at least one tether when the delivery cable is removed from the anchor cap.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to 27 have been fully considered and are persuasive.  The rejection of claims 27, 40, 41, and 45 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309.  The examiner can normally be reached on M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.M.W/Examiner, Art Unit 3771          
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771